Dissenting Opinion.
Egan, J.
I dissent from the decree in this' case, and adhere to the opinion expressed in the Remmers case, that the division of parishes in the formation of judicial districts should not be sanctioned. I can not see how it is possible to give full effect to the provisions of the constitution in regard to the trial by an impartial j ury of the parish and those in regard to the election of clerks and sheriffs by the qualified voters of the parish, which in my opinion means the whole parish, and not any part of it. How can the right of trial by an impartial jury of the parish be said to exist when the juries are drawn from only part of the parish, and if it is competent to say that the jury may be drawn from the part of the parish nearest ? Why not from that most distant from the accused or where the crime was committed? All these provisions must be considered in conjunction with the power to create judicial districts. This case and the act of 1876 afford an illustration of the difficulties growing out of an attempted violation of this principle. Neither can I assent to the division of the parish of Orleans, especially under the provision of the constitution which specially excepts that parish from the general rule as to division into judicial districts, etc., applicable to other parts of the State.
As to the argument that the Legislature had power to create the Second J udicial District Court for the Sixth and Seventh Districts under the *785general power conferred by article eighty-three, constitution of Louisiana, it is sufficient to say that act —• of 1876 was not even an attempt at the exercise of that power, but was an attempt to divide the parish of Orleans for the formation of a judicial district not within the parish of Orleans, but partly within and partly without that parish, and in violation of the constitution to permit voters outside the parish of Orleans to have a voice in the selection of a judge exercising functions and presiding within its limits. It is clear from the title and terms of the act that the intention was to define and extend the limits of the Second Judicial District of the State, and not to create another district court in the parish of Orleans. This I think can not be done, and if attempted is fraught with'inconveniencies and difficulties so serious that they should in future deter from such legislation for that reason alone if the constitutional objection did not attach. Imagine, for instance, the clerk of the parish of Livingston called upon to act as such under authority as clerk of two different district courts sitting, in the same parish at -the same time, with different judges presiding by reason of a division of the parish in the formation of a judicial district. Until the legislation, the effect of which we are now reviewing, the uniform practical interpretation of the power given by the constitution to create additional district courts for the parish of Orleans had been in accordance with the views herein expressed.